DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/21 has been entered.
Claim 1 is amended. The rejection of claim 1 over Asai is withdrawn in light of the amendment; however, a new rejection is made over Asai in view of Kwon. Claim 19 is added. Claims 1 and 3-19 are pending and are rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 6, 9-12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 2011/0206948) in view of Kwon et al. (US 2017/0365888).
Regarding claims 1 and 19, Asai teaches a battery system comprising a carrier frame, or lower case (71), and a plurality of removable battery component carriers, or battery blocks (50), connected to the lower case by screws (Figure 4, [0049]).
Each of the removable battery carriers, or battery blocks (50), receives a battery submodule, or battery stack (10) comprising a plurality of battery cells (Figure 6, [0051]). Each of the removable battery blocks (50) comprises:
a bottom plate, or cooling plate (7); a pair of side walls perpendicular to the bottom plate; a pair of end plates; and a cell cover, all mechanically connected, and forming a receiving space for the battery submodule (see annotated Figure 6, below). 
With further regard to claims 1 and 19, as is seen in Figure 6, Asai teaches that the cover is integral to the side walls, and therefore not removably coupled. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover of Asai removable from the side walls and end plates in order to facilitate disassembly and reuse of parts, or to provide access to the cells without removing the side walls and end plates when needed. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04 V C


    PNG
    media_image1.png
    734
    664
    media_image1.png
    Greyscale

Asai further teaches that the removable battery component carriers are mechanically and electrically coupled to each other via cables ([0050]).

With further regard to claims 1 and 19, Asai teaches a lower case (71), but fails to teach a carrier frame such as described in the claims. 
Kwon teaches a secondary battery pack, or battery system, comprising a carrier frame, or secondary structure (30), for receiving a plurality of removable battery component carriers, or secondary battery modules (20), where the carrier frame is provided with a first structure (10) (Figure 2, [0091]). The first structure (10) of Kwon is analogous to the lower case (71) of Asai.


    PNG
    media_image2.png
    480
    585
    media_image2.png
    Greyscale

Kwon further teaches that it is desirable to provide the frame as discussed above in order to support and protect the battery modules (20) ([0092]).
It would have been obvious to the skilled artisan at the time of the invention to provide a frame, or secondary structure (30), such as taught by Kwon in the battery system of Asai in order to support and protect the battery modules.

With regard to claims 6 and 11, Asai teaches a cell connection and sensing unit, or block circuit board (60), provided in a removable electric component carrier, or circuit board holder (61) (Figure 6). The block circuit board (60) is connected to sensors as well as connectors (51) ([0050], [0054]-[0057]).

Regarding claim 9, Asai teaches cooling channels, or parallel pipes (21A), in the bottom plate, or cooling plate (7) for discharging heat from the battery (Figure 15, [0075]-[0076]).
With regard to claim 10, as is discussed above, Asai teaches that each of the removable battery component carriers, or battery blocks (50), is configured to be separately removable from the carrier frame, or lower case (71), since the battery blocks are separately attached by screws ([0049]).

Regarding claim 12, Asai teaches the battery system of claim 10, including a cooling channel in the bottom plate of the removable battery component carriers, but does not teach explicitly that the carrier frame comprises a coolant port.
The examiner finds that the person having ordinary skill in the art at the time of the invention would have found it obvious to provide a coolant port in the carrier frame in order to ensure that coolant is provided to and removed from the battery system.

With regard to claim 14, Asai teaches that the removable battery component carriers, or battery blocks (50), are mechanically connected to the frame (71) via screws, which function as bolts ([0049]). Since the battery blocks are connected to the frame, they are inherently connected together via the frame. Asai further teaches that the removable battery component carriers are electrically coupled to each other via cables, which serve as bus bars ([0050]).
Regarding claim 15, Asai teaches a vehicle comprising the battery system (Figure 1).


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Kwon as applied to claim 1 above, and further in view of Kim et al. (US 2011/0294000).
The teachings of Asai and Kwon as discussed above are incorporated herein.
Asai in view of Kwon teaches the battery system of claim 1 but does not teach the characteristics of the cover as required by claims 3-5.
As for claims 3 and 4, Kim teaches a battery pack including a case cover, or upper cover (120), which is clamped inside the side walls (112) (Figure 5) and/or bolted, or screwed, to the side walls ([0024]).


Regarding claim 5, Asai in view of Kwon is silent on the material of the cover.
Kim teaches that the housing may be made of plastic ([0025]).
It would have been obvious to the skilled artisan at the time of the invention to substitute the known material, plastic, of Kim, to form the housing of Asai in view of Kwon and the results would have been predictable. MPEP 2143 III B

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Kwon as applied to claim 1 above, and further in view of Lee et al. (US 2017/0373289).
The teachings of Asai and Kwon as discussed above are incorporated herein.
Asai in view of Kwon teaches the battery system of claim 1, but is silent on the material of the bottom plate and side walls.
Lee teaches a battery pack comprising a pack case, having side walls, end plates, and bottom plate, made of casted aluminum ([0066]).
It would have been obvious to the skilled artisan at the time of the invention to substitute the known material, casted aluminum, of Lee, to form the bottom plate, side walls, and end plates of Asai in view of Kwon and the results would have been predictable. MPEP 2143 III B

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Kwon as applied to claim 10 above, and further in view of Fink (US 2014/0199574).

Asai in view of Kwon teaches a carrier frame, or lower case (71), to which the removable battery component carriers are attached (Figure 4, [0049]).
Asai in view of Kwon fails to teach longitudinal and lateral direction segments as part of the carrier frame, or lower case (71).
Fink teaches a known exemplary battery system including a carrier frame (10) and a plurality of removable battery component carriers (14) (Figure 1, [0040]).
It is seen that the carrier frame includes longitudinal and lateral direction segments, where the battery component carriers are accessible through the carrier frame (Figure 1).
The battery component carriers are attached to the base of the frame, which are connected to the longitudinal and lateral direction sections.
It would have been obvious to the skilled artisan to substitute the known carrier frame structure of Fink in the system of Asai in view of Kwon and the results of the substitution would have bene predictable. MPEP 2143 III B

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/20/21, with respect to the rejection of claim 1 under Asai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection in light of Kwon is made, see above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729